          Case 1:09-cr-00902-SHS Document 167 Filed 02/07/21 Page 1 of 3



DIRECT DIAL NUMBER:                                                         Lawrence G. McMichael
(215) 575-7268                                                          lmcmichael@dilworthlaw.com

                                         February 7, 2021

VIA Electronic Filing

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Room 1010
New York, NY 10007

                 Re:   United States v. Hassan Nemazee, 09 Cr. 902 (SHS)

Dear Judge Stein:

        Late in the evening on Friday, February 5, the government filed and served a response to
Mr. Nemazee’s pending motion to modify the conditions of supervised release, per the Court’s
request. The government spends much time on Mr. Nemazee’s offense (which he admitted and
took full responsibility for more than a decade ago) and his sentence and restitution obligation
(as to which there is no dispute). On the central issue raised by the motion, the unwarranted
animus demonstrated by the current probation officers against Mr. Nemazee and Ms. Eftekhari
and why Mr. Nemazee was moved to high intensity supervision, the government says only that it
“has not been a party to any of these conversations and is unable to comment on them…” [Gov’t
Response at 14]. Apparently, and despite having delved into many other aspects of Mr.
Nemazee’s relationship with probation, the government made no effort to investigate this issue,
and just ducks it completely.

    The government makes numerous other factual arguments, which are disputed. A few
examples are set forth below. This is exactly the situation that warrants a hearing to resolve these
issues and make an informed decision about Mr. Nemazee’s request for a lower level of
supervision and the ability to travel internationally from time to time for his job. The government
does not oppose a conference [Gov’t Response at 11], and Mr. Nemazee agrees that a conference
is a good idea and may lead to an informal resolution of this situation. We respectfully request
that the Court schedule such a conference at its earliest convenience.

    There are many factual issues raised by both Mr. Nemazee and the government that relate
directly to the issues that Mr. Nemazee now has with supervised release. If necessary, these
issues can be addressed with sworn testimony at a hearing. A few examples are as follows:

       The government claims that the relationship with Ms. Eftekhari (which it acknowledges
        is entirely proper [Gov’t response at 15]) was not disclosed as early as it should have
        been. In fact, Ms. Eftekhari met with Officer Joseph before Mr. Nemazee’s supervised
        release began, and fully and accurately explained their relationship. Ms. Joseph said that
122121602_1
          Case 1:09-cr-00902-SHS Document 167 Filed 02/07/21 Page 2 of 3




        there was nothing wrong with the relationship. Presumably, probation has a record of this
        meeting.

       The government suggests that because Mr. Nemazee is living with Ms. Eftekhari, he
        ought to be obligated to pay restitution on the value of the living arrangement. It is
        extremely common for former inmates to live with friends, girlfriends or relatives upon
        their release. Such living arrangements all have economic value but result in no income
        from which restitution can be paid. Ms. Eftekhari has done a great service not only by
        providing Mr. Nemazee with physical and emotional support but also giving him a
        paying job from which he pays taxes and restitution. Since his supervised release began,
        Mr. Nemazee has lived continuously with Ms. Eftekhari at an apartment rented by
        Merilane, a company completely owned and controlled by Ms. Eftekhari. Mr. Nemazee
        has fully disclosed this living arrangement to probation and, in a few months, will move
        with Ms. Eftekhari to a coop which she alone purchased. This move has already been
        disclosed to probation. Mr. Nemazee has no interest in either of these residences. There is
        nothing the least bit improper about Mr. Nemazee’s disclosed living arrangements, nor do
        they trigger any additional restitution obligations.

       The government points out a trip to St. Barts in August 2020 but fails to mention that this
        trip was disclosed to and approved by probation. No one goes to St. Barts in August in
        the middle of hurricane season, when the weather is oppressively hot, for pleasure.
        Plainly this trip was for business and was for the purpose of looking at investment
        properties for Merilane.

       The government criticizes the proposed (but denied) trip to Costa Rica to Villa Eram.
        Had probation looked at the voluminous materials that were shipped to New York for
        them [Affirmation in support of Motion to Modify Conditions of Supervised Release at
        ¶¶ 18 - 20], it would have realized that Villa Eram is the development project in Costa
        Rica that Mr. Nemazee was supposed to be supervising and not a purported vacation
        destination for him. Ms. Eftekhari, through her companies, has owned the property since
        2014.

       The government argues that there has been no consequence to Mr. Nemazee’s recent
        inability to travel internationally. [Gov’t Response at 15]. This is not true. Ms. Eftekhari,
        as Mr. Nemazee’s employer, has had to replace him for the work in Costa Rica and has
        commensurately reduced his compensation by 1/3.

       The government points out the coronavirus risk in Costa Rica, implying that it was safer
        for Mr. Nemazee to remain in New York, which was experiencing a major spike in
        infections at the time. In fact, Mr. Nemazee was infected by the coronavirus while in
        New York. He did not leave Ms. Eftekhari’s apartment in January except to go to the
        bank to get a cashier’s check for his monthly restitution payment. The Southern District
        of New York requires cashier’s checks for this purpose; many districts do not. Mr.
        Nemazee contracted the virus while waiting in line at the bank to get this check. Ms.
        Eftekhari has not been infected.
122121602_1
          Case 1:09-cr-00902-SHS Document 167 Filed 02/07/21 Page 3 of 3




    This letter is not a point by point rebuttal of the government’s response. Instead, it points out
    how Mr. Nemazee’s numerous attempts to prove the legitimacy of his business trips have
    been met with denials based on nothing but rank speculation and misstated facts. Ms.
    Eftekhari submits an additional letter in support of Mr. Nemazee, directly contradicting the
    government and setting forth the version of events from her perspective. Ms. Efterkhari’s
    letter is attached hereto as Exhibit A.

    Mr. Nemazee has lived by probation’s rules, both in letter and in spirit. He has erred on the
    side of disclosure. He has never been cited with any infraction. All required reports and all
    restitution payments have been made timely. Mr. Nemazee’s issues are serious and should be
    heard by someone. Apparently probation is not willing to listen. We respectfully request that
    this Court do so.


                                              Respectfully submitted,
                                              /s/ Lawrence G. McMichael
                                              Lawrence G. McMichael


cc: AUSA Michael Dennis Lockard (via ECF michael.lockard@usdoj.gov)




122121602_1
